Justice White,
with whom Justice Brennan joins,
dissenting.
The United States Court of Appeals for the Fourth Circuit held in this case that it had jurisdiction under 28 U. S. C. § 1292(a)(1) to hear respondents’ appeal of a District Court order staying arbitration proceedings to which respondents were parties. 771 F.. 2d 829 (1985). This holding conflicts with the decisions in Lummus Co. v. Commonwealth Oil Refining Co., 297 F. 2d 80 (CA2 1961), cert. denied, 368 U. S. 986 (1962), and Diematic Mfg. Corp. v. Packaging Industries, Inc., 516 F. 2d 975 (CA2), cert. denied, 423 U. S. 913 (1975). I would grant certiorari to resolve this conflict.